Citation Nr: 1211550	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-19 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for claimed degenerative joint disease and degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to July 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The currently demonstrated cervical spine degenerative changes is shown as likely as not to have been caused by the service-connected left shoulder disability.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his cervical spine disability manifested by degenerative changes is proximately due to or the result of his service-connected left shoulder disability.  38 U.S.C.A. §§ 101(24), 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In a letter dated in February 2008, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  This letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records and private medical records have been obtained.  

The Veteran was afforded a VA examination in April 2008.  Since the existing record is sufficient to decide these claims, further examination is not needed.  

Significantly, neither the Veteran nor her prior representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran's main contention is that his currently diagnosed cervical spine disability is secondarily related to his service connected left shoulder disability.  In this regard, in general, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. § 3.303(a), 3.306(a) (2011).  

Where a Veteran served continuously for 90 days during a period of war or during peacetime service after December 31, 1946, and a chronic disease such as arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. § § 3.307, 3.309 (2011).

Secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. §  3.310 (2011).  Secondary service connection also may be established for a disorder which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for Veterans Claims (Court) has held that "where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a).  The record does not show that the Veteran was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) does not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369  (2005) (citing Elkins v. Gober, 229 F. 3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in Veterans' cases is to be done by the Board).) 

Initially, on review, the Veteran's service treatment records are found to be negative for a cervical spine complaints or findings.  There is no actual showing of a cervical spine condition until 2008.   

Significantly, the initial VA examination in July 1948 noted that the Veteran's left shoulder had dislocated on many occasions since service.  Elevation of the left arm was noted to be limited to shoulder level.  

In this regard, the Board finds that the report of an April 2008 VA examination when the Veteran's history of his left shoulder disability was noted.  The Veteran was noted to hold his head in a flexed position at 55 degrees.  The X-ray studies showed degenerative joint disease and degenerative disc disease of the cervical spine.     

The Veteran described having pain as a mild ache that radiated into the upper trapezius left muscle.  He also reported having intermittent numbness of the fingers for the last year that had become constant in the last two months.  

Based on the examination, the examiner stated that, in his opinion, the cervical spine disability was not caused by or the result of a shoulder injury in 1944.   In offering this opinion, the examiner noted that there had been no history of neck injury now or in the past.  The examiner added that arthritis or discomfort in one joint, or area of the spine, would not be the etiology for arthritis or discomfort in another joint or area of the spine.  


The Veteran asserts that his cervical spine degenerative changes are secondary to his service-connected left shoulder disability.  

While the VA examiner in 2008 opined that the cervical spine pathology was not related to the left shoulder injury in service, the examiner did not address whether the impact of the significant and longstanding service-connected left shoulder disability had play a role in causing or aggravating the cervical spine degeneration.

Significantly, the VA examination performed in July 2010 did indentify the Veteran's history of ongoing left shoulder incapacity since service, along with current findings of elevation of the shoulder on that side and serious joint changes.  

The Veteran's range of motion in this regard was noted to be "greatly reduced," and most of his "purposeful movement" was observed to be done with the right arm.  The examiner noted that the service-connected disability had caused lifting and carrying problems and decreased strength that forced the Veteran to "adapt and use his right arm more" and to "adjust his activities to get the carpentry work done."

These concurrent findings of progressive neck and left shoulder degeneration, in the Board's opinion, serve to show an etiological relationship between the cervical spine pathology and the service-connected disability on the basis of likely altered left shoulder function and resulting anatomical change over the years since service.  

Based on its review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current cervical spine degenerative changes as likely as not were caused by the service-connected left shoulder disability.   

As the benefit-of-the-doubt doctrine does apply, service connection is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).




ORDER

Service connection for degenerative joint disease and degenerative disc disease of the cervical spine is granted.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals
Department of Veterans Affairs


